United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-20694
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALVIRA RIOS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:98-CR-42-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Alvira Rios, former

federal prisoner # 13646-074, has moved for leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S.
738 (1967).    Rios has not filed a response.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    Article III, § 2 of the Constitution limits federal

court jurisdiction to actual cases and controversies.       See


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20694
                                  -2-

Spencer v. Kemna, 523 U.S. 1, 7 (1998).       The case-or-controversy

requirement demands that “some concrete and continuing injury

other than the now-ended incarceration or parole -- some

‘collateral consequence’ of the conviction -- must exist if the

suit is to be maintained.”    Id.

     Rios has served the sentence that was imposed upon the

revocation of her supervised release.       The order revoking Rios’s

term of supervised release imposed no further term of supervised

release.   Accordingly, there is no case or controversy for this

court to address, and the appeal is dismissed as moot.       Counsel’s

motion to withdraw is denied as unnecessary.

     MOTION DENIED AS UNNECESSARY; APPEAL DISMISSED.